Case 4:20-cv-10025-SDD-RSW ECF No. 18 filed 05/11/20                 PageID.2192      Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 BBK TOBACCO & FOODS,
 LLP, a/k/a HBI INTERNATIONAL,

               Plaintiff,                    No. 20-10025
 v.                                          District Judge Stephanie Dawkins Davis
                                             Magistrate Judge R. Steven Whalen

 WISH SELLER GOOSHELLY,
 ET AL.,

               Defendants.
                                              /

                                   OPINION AND ORDER
        On January 6, 2020, Plaintiff BBK Tobacco & Foods, LLP, a/k/a HBI
 International (“BBK”) filed a civil complaint against 41 Defendants, alleging trademark
 infringement, 15 U.S.C. § 1114; false designation of origin and trademark/trade dress

 infringement, 15 U.S.C. § 1125(a); a Michigan statutory claim of unfair competition,
 M.C.L. § 445.903; and violation of Michigan Common Law unfair competition. In short,

 Plaintiffs allege the sale of counterfeit products, specifically its cigarette rolling papers.

        According to the complaint, the alleged counterfeit products are sold through an

 online marketplace known as Wish.com. BBK made a number of controlled purchases of
 the allegedly counterfeit products through Wish.com. BBK has determined that the
 Defendants are predominately located in China. Before the Court is BBK’s motion for

 alternative service [ECF No. 16], in which it seeks leave to serve the Chinese Defendants
 through their email accounts. For the reasons discussed below, the motion will be
 GRANTED.



                                                  -1-
Case 4:20-cv-10025-SDD-RSW ECF No. 18 filed 05/11/20              PageID.2193      Page 2 of 6



                                         I.   FACTS

        BBK learned through controlled online purchases through Wish.com that the

 Defendants were selling counterfeit copies of their rolling papers. However, BBK “was
 unable to identify the Defendants’ true identities, whereabouts, and other identifying
 information.” ECF No. 16, PageID.2145. On January 17, 2020, the Court granted BBK

 expedited discovery from third party providers, directed at the names, email addresses,
 and physical addresses of the Defendants. ECF No. 14.1

        Among the information that BBK received in discovery were incomplete physical
 addresses, and addresses that did not trace back to actual residential or business locations.

 The purported physical addresses that BBK had for the Defendants were unrelated to any

 activity of the Defendants. They included companies that manufacture solar panels and

 computer and video game accessories. However, BBK also served a third-party subpoena
 on ContextLogic, Inc., which owns Wish.com, and received email addresses of

 Defendants who had Wish.com accounts. ContextLogic, Inc. receives the payments for

 products purchased on Wish.com, and disburses the funds to Defendants. This process
 enables the Defendants to conceal personal identifying information. BBK states, “To

 date, HBI [BBK] believes the only valid contact information for service of process in its

 possession concerning the Defendants and their Wish.com accounts are email addresses
 obtained via third-party subpoena from ContextLogic, Inc. (owner of Wish.com).” ECF
 No. 16, PageID.

        Appended to BBK’s motion are the email addresses that are associated with the
 Defendants that are located in China. BBK seeks leave to serve process via those email


        1
          BBK requested, and the Court granted, “authorization to obtain purchase and
 sales information directly from third-parties like Wish.” ECF No. 14, PageID.2053.
                                              -2-
Case 4:20-cv-10025-SDD-RSW ECF No. 18 filed 05/11/20               PageID.2194      Page 3 of 6



 addresses.

                                      II.   DISCUSSION
        These Defendants are located in China. Fed.R.Civ.P. 4(f) provides the method of
 service for defendants in foreign countries, and delineates three means: (1) “by any

 internationally agreed means of service that is reasonably calculated to give notice, such
 as those authorized by the Hague Convention on the Service Abroad of Judicial and
 Extrajudicial Documents”; (2) where there is no agreement as to means or where an
 agreement allows unspecified other means, “by a method that is reasonably calculated to

 give notice” including “as the foreign authority directs in response to a letter rogatory or
 letter of request”; or (3) “by other means not prohibited by international agreement, as the

 court orders.”

        First, service under the Hague Convention is not possible because the true
 addresses of the Defendants are unknown. See Liberty Media Holdings, LLC v. Marione,

 2010 WL 11545316, at *3 (E.D. Mich. Apr. 15, 2010)(“The Court concludes that

 addresses for defendants...are unknown and that the Hague Convention should not apply
 to service of process on these defendants”), citing Chanel, Inc. v. Zhibing, 2010 WL

 1009981 (W.D. Tenn. 2010);2 Elsevier, Inc. v. Siew Yee Chew, 287 F. Supp. 3d 374, 379
 (S.D.N.Y. 2018)(same, noting, “Here, defendants have operated in such a way as to
 stymie any effort to determine their true addresses.”). Moreover, Rule 4(f) “does not


        2
            In Zhibing the Court stated:
        “Article 1 of the [Hague] Convention provides, ‘This Convention shall not
        apply where the address of the person to be served with the document is not
        known.’ Hague Service Convention, art. 1. Chanel has attempted to verify
        Defendant's addresses and has determined that each is fraudulent. Because
        the address of Defendant is not known, the Hague Service Convention does
        not apply to the present suit.”
                                              -3-
Case 4:20-cv-10025-SDD-RSW ECF No. 18 filed 05/11/20                PageID.2195     Page 4 of 6



 require a party to serve process by the means specified in subsections 4(f)(1) and (f)(2)
 before a court permits alternative service by ‘other means’ under Rule 4(f)(3).” Elsevier,

 287 F.Supp.3d at 377, quoting Advanced Aerofoil Techs., AG v. Todaro, 2012 WL
 299959, at *1 (S.D.N.Y. Jan. 31, 2012) (“there is no hierarchy among the subsections in

 Rule 4(f)”).
        “A district court is afforded ‘wide discretion’ to order service under Rule 4(f)(3)
 in order to enable the court to fit the manner of service to the facts and circumstances of a
 particular case.” U.S. Commodity Futures Trading Comm’n v. Majestic Enters. Collision

 Repair, Inc., 2011 WL 767890, at *3 (N.D. Ohio Feb. 28, 2011). The requirements are
 that the mode of service not be prohibited by international agreement, see Rule 4(f)(3),

 and that it comports with due process, i.e, that it is reasonably calculated to give notice to

 the defendant. See Mullane v. Cent. Hanover Bank & Tr. Co., 339 U.S. 306, 314
 (1950)(service must be “reasonably calculated, under all circumstances, to apprise

 interested parties of the pendency of the action and afford them an opportunity to present

 their objections.”). Numerous courts have held that email service on defendants that do
 business online, and are connected to email addresses, is consistent with due process and

 is permissible under Rule 4(f)(3). See Elsevier, Inc., 287 F. Supp. 3d at 379 (finding
 service through email appropriate where defendants regularly communicated with
 customers through an email address associated with their e-Bay and PayPal accounts and

 plaintiffs offered to use an email tracking service to “allow maximum information
 regarding the effectiveness of service”); Zhibing, 2010 WL 1009981, at *4 (email service
 appropriate where, as in the present case, “[a]lthough every physical address listed by

 Defendant proved to be fraudulent upon investigation, every e-mail account listed was
 active”); Liberty Media Holdings, 2010 WL 11545316, at *3 (citing cases).


                                               -4-
Case 4:20-cv-10025-SDD-RSW ECF No. 18 filed 05/11/20              PageID.2196     Page 5 of 6



        In this case, BBK has established that through its investigation and discovery, the
 Defendants’ purported physical addresses in China are “false, incomplete, and invalid for

 service of process.” ECF No. 16. BBK has also established that the Defendants’ email
 addresses associated from their Wish.com accounts, obtained from ContextLogic, Inc.,

 are the avenue through which Wish.com and ContextLogic, Inc. communicate and
 transact business with the Defendants. Service of process through those email addresses
 is reasonably calculated to give effective notice.
        Therefore, the Court will permit alternative service through the emails set forth in

 the appendix to BBK’s motion, with the proviso that the service emails be sent with a
 read-receipt or third-party confirmation of receipt, as the Court ordered in Liberty Media

 Holdings:

        “[B]ecause Federal Rule of Civil Procedure 4(l)(2) requires the plaintiff to
        offer proof of service completed abroad, the Court will require the plaintiff
        to send the service e-mails with a read-receipt or an e-mail-service company
        that can confirm receipt of the e-mail by the e-mail addressee.” Id. at *4
        (citing Williams v. Adver. Sex LLC, 231 F.R.D. 483, 487-88 (N.D. W. Va.
        2005) ((permitting e-mail service based on the plaintiff's proposal to use the
        Proof of Service-electronic website, “which offers encrypted on-line
        delivery of documents and returns a digitally signed proof of delivery once
        the document has been received by the target e-mail, thus enhancing the
        reliability of electronic service.”).

                                   III.   CONCLUSION
        For the reasons and under the terms discussed above, BBK’s motion for alternative
 service [ECF No. 16] is GRANTED.
        IT IS SO ORDERED.



                                            s/R. Steven Whalen
                                            R. STEVEN WHALEN
                                            United States Magistrate Judge

 Dated: May 11, 2020

                                              -5-
Case 4:20-cv-10025-SDD-RSW ECF No. 18 filed 05/11/20             PageID.2197     Page 6 of 6




                               CERTIFICATE OF SERVICE

 I hereby certify that a copy of the foregoing document was sent to parties of record on
 May 11, 2020 electronically and/or by U.S. mail.
                                           s/Carolyn M. Ciesla
                                           Case Manager




                                             -6-
